Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120059861 A1; Senjalia; Bhargav (hereinafter Senjalia) in view of US 20080270458 A1; Gvelesiani; Aleksandr L. (hereinafter Gvel). 
Regarding claim 1, Senjalia teaches A method comprising: accessing, by a computing device comprising a processor device, a relationship data structure comprising a plurality of relationship sets, at least some of the relationship sets comprising at least two unique entity instance identifiers, (Senjalia [0002] Embodiments disclosed herein relate to relationships among data, and in particular to automatically generating an entity reference relationship structure that identifies relationships between entity instances in two entity structures  [0010] For each identified path, all coupled sets of pairs of entity instance identifiers are identified. Each coupled set comprises a pair of entity instance identifiers from each entity reference relationship structure corresponding to the path. For each coupled set, a first entity instance each relationship set of the at least some of the relationship sets corresponding to a type of relationship and identifying an existence of a relationship between a set of unique entity instances stored in a group of different entity structures of a database, (Senjalia [0002] Embodiments disclosed herein relate to relationships among data, and in particular to automatically generating an entity reference relationship structure that identifies relationships between entity instances in two entity structures  [0010] For each identified path, all coupled sets of pairs of entity instance identifiers are identified. Each coupled set comprises a pair of entity instance identifiers from each entity reference relationship structure corresponding to the path. For each coupled set, a first entity instance identifier in the each coupled set that refers to the first entity structure and a second entity instance identifier in the each coupled set that refers to the second entity structure is stored in association with one another in an entity reference relationship structure, thereby forming an entity reference relationship table that identifies the relationships between entity instances of the first entity structure and the second entity structure [65-72] further elaborate on the different entity relationships and their identifiers [FIG.2,3,10 and 16] each entity structure corresponding to a different entity type and comprising a plurality of entity instances of the corresponding entity type; (Senjalia [0046] For example, the entity structure 22-1 contains four entity instances 24-1-24-4 (generally, entity instances 24), each of which corresponds to a particular (different) product. Data about an entity instance are referred to as attributes of the entity. With respect to an entity structure 22, attribute data about an entity is typically illustrated in a columnar fashion. Each entity attribute typically has an attribute name. The entity attribute names are preferably indicative of the information stored in the entity attribute of a particular instance of the entity. Referring to the entity structure 22-1, for example, entity attributes include "P_ID," which is a unique identifier that uniquely identifies the product corresponding to the particular entity instance 24; "P_NAME," which is the name of the product corresponding to the particular entity instance 24; "P_PRICE," which is the retail price of the product corresponding to the particular entity instance 24; and "P_ CATEGORY," which is the product category of the product corresponding to the particular entity instance 24.   [0050] Because an entity 20 is an abstraction used to model a thing, and an entity structure 22 comprises data that identify one or more particular occurrences of the thing, hereinafter reference will be made to entity structures 22 rather than entities 20 because the database relationship analyzer 12 operates on data, not abstractions. However, it should be borne in mind that each entity structure 22 corresponds to a particular entity 20. Also, for purposes of clarity, a reference to an entity instance or an entity structure 22 may be preceded by the particular entity type of the entity instance or entity structure 22 hereinafter. For determining, based on a number N of different entity structures in the group of different entity structures, a number S of different types of relationships between at least two entity instances of the group of different entity structures; (Senjalia  [0004] An entity is typically implemented in tangible form via a corresponding entity structure. Thus, in the example above, the company database may include an employee entity structure, an office entity structure and a desk entity structure. Each entity structure includes entity instances that correspond to a particular thing being modeled. Thus, the employee entity structure has a number of employee entity instances, each of which corresponds to a particular employee, the office entity structure has a number of office entity instances, each of which corresponds to a particular office, and the desk entity structure has a number of desk entity instances, each of which corresponds to a particular desk.  [0041] Embodiments disclosed herein relate to data analysis, and in particular to generating an entity relationship structure that identifies the relationships among entity instances associated with a number of different entities in a database. For purposes of illustration, embodiments will be illustrated in the context of a relational database, but the embodiments are not limited to any particular form of database. As used herein, the term "database" refers to any data structure suitable for retaining information, such as a file, a spreadsheet, a database management system, or the like. [0044] FIG. 2 is a block diagram illustrating aspects of determining a respective subset of relationship sets of the relationship data structure wherein the respective subset of relationship sets comprises only those relationship sets that identify a relationship between unique entity instances of the entity types of the subset of entity structures that corresponds to the respective type of relationship for each entity structure in the subset of entity structures that corresponds to the respective type of relationship, (Senjalia [0046] For example, the entity structure 22-1 contains four entity instances 24-1-24-4 (generally, entity instances 24), each of which corresponds to a particular (different) product. Data about an entity instance are referred to as attributes of the entity. With respect to an entity structure 22, attribute data about an entity is typically illustrated in a columnar fashion. Each entity attribute typically has an attribute name. The entity attribute names are preferably indicative of the information stored in the entity attribute determining a total number of unique entity instances of the entity type of the entity structure contained in the respective subset of relationship sets; (Senjalia [0044] FIG. 2 is a block diagram illustrating aspects of an exemplary database 16. The database 16 models a plurality of entities 20-1-20-N (generally, entities 20). In database terminology, an entity is an abstraction that represents a discrete thing generating a set of S relationship icons, each relationship icon corresponding to one of the number S of different types of relationships, each different type of relationship corresponding to a different subset of entity structures of the group of different entity structures; and presenting a summary view on a display device, the summary view comprising the set of S relationship icons, by, based on the relationship data structure, for each respective type of relationship: (Gvel [0013] one or more entities of interest (e.g., persons, corporations, etc.), along with various generation and/or display criteria. Generation criteria may include indications of information sources (e.g., regulatory filings, news stories, analyst reports, etc.), relationship types and/or categories (e.g., executive positions, board memberships, ownership interests, etc.), and/or entity types and/or categories (e.g., corporations, nonprofit organizations, learning institutions, etc.) that are to be used as a basis for generating a relationship map. Display criteria may presenting, on the display device, the relationship icon corresponding to the respective type of relationship and information that identifies the subset of entity structures that correspond to the respective type of relationship; (Gvel [0013] one or more entities of interest (e.g., persons, corporations, etc.), along with various generation and/or display criteria. Generation criteria may include indications of information sources (e.g., regulatory filings, news stories, analyst reports, etc.), relationship types and/or categories (e.g., executive positions, board memberships, ownership interests, etc.), and/or entity types and/or categories (e.g., corporations, nonprofit organizations, learning institutions, etc.) that are to be used as a basis for generating a relationship map. Display criteria may include indications of aspects of the generated relationship map that are to be displayed (e.g., types of relationships, types of entities, etc.) and/or display attributes (e.g., color, line texture, line thickness, icons, etc.) that are to be utilized to represent various aspects of the displayed entities and/or relationships  [0015] The nodes and links of relationship map 100 also have various and presenting, on the display device in association with the relationship icon corresponding to the respective type of relationship, for each entity structure in the subset of entity structures that corresponds to the respective type of relationship, the total number of unique entity instances of the entity type of the entity structure identified in the respective subset of relationship sets. (Gvel [0013] one or more entities of interest (e.g., persons, corporations, etc.), along with various generation and/or display criteria. Generation criteria may include indications of information sources (e.g., regulatory filings, news stories, analyst reports, etc.), relationship types and/or categories (e.g., executive positions, board memberships, ownership interests, etc.), and/or entity types and/or categories (e.g., corporations, nonprofit organizations, learning institutions, etc.) that are to be used as a basis for generating a relationship map. Display criteria may include indications of aspects of the generated relationship map that are to be displayed (e.g., types of relationships, types of entities, etc.) and/or display attributes (e.g., color, line texture, line thickness, icons, etc.) that are to be utilized to represent various aspects of the displayed entities and/or relationships  [0015] The nodes and links of relationship map 100 also have various display attributes (e.g., color, line texture, icons, etc.) that may be used to represent information about the underlying entities and relationships. [19, 30-
Corresponding system claim 13 is rejected similarly as claim 1 above. Additional Limitations: Device with processor(s) and memory (Senjalia [FIG.29] Device with processor(s) and memory)
Corresponding method claim 17 is rejected similarly as claim 1 above. Additional Limitations: receiving, by a computing device comprising a processor device, input that identifies a plurality of selected entity structures of a group of entity structures; (Gvel [0013] In some embodiments, the BKMS may automatically generate relationship maps based on a query received from a user. Such a query may specify one or more entities of interest  [0016] In addition, the BKMS and/or a relationship map, as displayed to a user by a client application, may provide various types of functionality. For example, the elements of the relationship map 100 may be responsive to user inputs (e.g., generated by operation of an input device, such as a mouse, keyboard, etc.) to perform various actions, such as to display additional information about a node and/or link, modify a node (e.g., to expand, collapse, and/or delete a node), etc. Furthermore, the BKMS may provide additional functionality related to generating (e.g., creating new relationship maps based on user-expressed criteria), filtering (e.g., displaying only specified types of entities), manipulating (e.g., selecting, resizing, moving, ordering, or grouping nodes), sharing, and/or storing (e.g., saving for future access) relationship maps.  [0030] FIG. 3A illustrates a search screen 300 that may be utilized to specify search query used to obtain information about a specified entity. In particular, a user may utilize the illustrated search screen 300 to specify an entity of interest and various criteria for generation and/or display of a relationship map for the specified entity. The search screen 300 includes a search string input control 301, a search string hint control 302, a criteria 
Regarding claim 3, the combination of Senjalia and Gvel teach The method of claim 1 further comprising: based on the relationship data structure, for each respective type of relationship: presenting, on the display device in association with the relationship icon corresponding to the respective type of relationship, a total number of unique entity instances identified in the respective subset of relationship sets. (Gvel [0013] one or more entities of interest (e.g., persons, corporations, etc.), along with various generation and/or display criteria. Generation criteria may include indications of information sources (e.g., regulatory filings, news stories, analyst reports, etc.), relationship types and/or categories (e.g., executive positions, board memberships, ownership interests, etc.), and/or entity types and/or categories (e.g., corporations, nonprofit organizations, learning institutions, etc.) that are to be used as a basis for generating a relationship map. Display criteria may include indications of aspects of the generated relationship map that are to be displayed (e.g., types of relationships, types of entities, etc.) and/or display attributes (e.g., color, line texture, line thickness, icons, etc.) that are to be utilized to represent various aspects of the displayed entities and/or relationships  [0015] The nodes and links of relationship map 100 also have various display attributes (e.g., color, line texture, icons, etc.) that may be used to represent information about the underlying entities and relationships. 
Regarding claim 4, the combination of Senjalia and Gvel teach The method of claim 1 further comprising: presenting, on the display device, a set of entity structure icons, each entity structure icon corresponding to a different respective entity structure in the group of different entity structures; (Gvel [0013] one or more entities of interest (e.g., persons, corporations, etc.), along with various generation and/or display criteria. Generation criteria may include indications of information sources (e.g., regulatory filings, news stories, analyst reports, etc.), relationship types and/or categories (e.g., executive positions, board memberships, ownership interests, etc.), and/or entity types and/or categories (e.g., corporations, nonprofit organizations, learning institutions, etc.) that are to be used as a basis for generating a relationship map. Display criteria may include indications of aspects of the generated relationship map that are to be displayed (e.g., types of relationships, types of entities, etc.) and/or display attributes (e.g., color, line texture, line thickness, icons, etc.) that are to be utilized to represent various aspects of the displayed entities and/or relationships  [0015] The nodes and links of relationship map 100 also have various display attributes (e.g., color, line texture, icons, etc.) that may be used to represent information about the underlying entities and relationships. [19, 30-32,40-41, 68-75] further elaborate on the systems ability to display information on the different types of relationships between the entities and having corresponding icons/summary information [FIG. 3I-L] show a visual)		determining, for each respective entity structure in the group of different entity structures, a total number of unique entity instances of the entity type of the respective entity structure that are identified in the relationship data structure; (Senjalia [0044] FIG. 2 is a block diagram illustrating aspects of an exemplary database 16. The database 16 models a plurality of entities 20-1-20-N (generally, entities 20). In database terminology, an entity is an abstraction that represents a discrete thing (although not necessarily a physical thing) in a particular context. For example, in the database 16, the entities 20-1-20-4 represent, respectively, products, vendors, stores, and customers in a product retailer context. Entities 20-5-20-N may represent any other distinct things that may be useful in the product retailer context, and are illustrated to emphasize that while for purposes of illustration, the embodiments will be disclosed in the context of relationships among four entities 20-1-20-4, the embodiments are not limited to any particular number of entities 20, and may be used to analyze the relationships among any number of entities 20.[0044] FIG. 2 is a block diagram illustrating aspects of an exemplary database 16. The database 16 models a plurality of entities 20-1-20-N (generally, entities 20). In database terminology, an entity is an abstraction that represents a discrete thing (although not necessarily a physical thing) in a particular context. For example, in the database 16, the entities 20-1-20-4 represent, respectively, products, vendors, stores, and customers in a product retailer context. Entities 20-5-20-N may represent any other distinct things that may be useful in the product retailer context, and are illustrated to emphasize that while for purposes of illustration, the embodiments will be disclosed in the context of relationships among four entities 20-1-20-4, the embodiments are not limited to any particular number of entities 20, and may be used to analyze the relationships among any number of and presenting, on the display device in association with each entity structure icon, the total number of unique entity instances of the entity type of the entity structure that are not in any of the S of different types of relationships. (Gvel [0013] one or more entities of interest (e.g., persons, corporations, etc.), along with various generation and/or display criteria. Generation criteria may include indications of information sources (e.g., regulatory filings, news stories, analyst reports, etc.), relationship types and/or categories (e.g., executive positions, board memberships, ownership interests, etc.), and/or entity types and/or categories (e.g., corporations, nonprofit organizations, learning institutions, etc.) that are to be used as a basis for generating a relationship map. Display criteria may include indications of aspects of the generated relationship map that are to be displayed (e.g., types of relationships, types of entities, etc.) and/or display attributes (e.g., color, line texture, line thickness, icons, etc.) that are to be utilized to represent various aspects of the displayed entities and/or relationships  [0015] The nodes and links of relationship map 100 also have various display attributes (e.g., color, line texture, icons, etc.) that may be used to represent information about the underlying entities and relationships. [19, 30-32,40-41, 68-75] further elaborate on the systems ability to display information on the different types of relationships between the entities and having corresponding icons/summary information [FIG. 3I-L] show a visual)
Regarding claim 5, the combination of Senjalia and Gvel teach The method of claim 1 wherein each relationship set comprises a plurality of unique entity instance data fields, each unique entity instance data field corresponding to a different entity structure in the group of different entity structures, each unique entity instance data field in each relationship set being either empty or non-empty based on the type of relationship that corresponds to the relationship set, wherein each non-empty unique entity instance data field comprises a unique entity instance identifier of an entity instance of the entity structure to which the non-empty unique entity instance data field corresponds. ( Senjalia [FIG. 9, 10, 12] show a visual of having the empty and non-empty fields related to the instance data fields for relationships of the entities[0065] FIG. 9 illustrates a structure 50 which may be formed by the database relationship analyzer 12 identifying the entities 20 that correspond to each of the complete graphs 36-48. The structure 50 contains a row corresponding to each determined complete graph 36-48. Each row contains references to the entity structures represented by the corresponding complete graph 36-48. For each of the complete graphs 36-48, the database relationship analyzer 12 accesses the entity reference relationship structures 30 that correspond to the complete graph 36-48, and determines all matched sets of entity instance identifiers, wherein each matched set comprises a row of entity instance identifiers from each entity reference relationship structure 30 corresponding to the respective complete graph 36-48 wherein each entity instance identifier that identifies an entity instance in a particular entity structure 22 is identical to each other entity instance identifier that identifies an entity instance in the particular entity structure [0071] The database relationship analyzer 12 generates, initially, an empty entity relationship structure 64 comprising a column for each entity structure 22 being analyzed. As the database relationship analyzer 12 processes each 
Corresponding system claim 14 is rejected similarly as claim 5 above
Corresponding method claim 18 is rejected similarly as claim 5 above		
Regarding claim 6, the combination of Senjalia and Gvel teach The method of claim 5 further comprising: accessing a relationship metadata table; and determining, based on the relationship metadata table, which unique entity instance data fields in each relationship set correspond to which entity structure. ( Senjalia [0008] Embodiments disclosed herein relate to a database relationship analyzer which analyzes a database and generates entity reference relationship tables that identify relationships between a first entity structure and a second entity structure in a group of entity structures referred to herein as a one-to-one ("1:1") entity structure group. A 1:1 entity structure group comprises at least three entity structures, wherein entity instances of each entity structure have a 1:1 relationship with entity instances of at least one other entity structure in the group. The database also contains entity reference relationship tables that comprise pairs of entity instance identifiers that establish a relationship between entity instances of a pair of entity structures. However, the database does not contain an entity reference relationship table that identifies the relationships between entity instances of the first entity structure and the second entity structure. [0065] FIG. 9 illustrates a structure 50 which may be formed by the database relationship analyzer 12 identifying the entities 20 that correspond to each of the complete graphs 36-48. The structure 50 contains a row corresponding to each determined complete graph 36-48. Each row contains references to the entity structures 
Corresponding system claim 15 is rejected similarly as claim 6 above
Corresponding method claim 19 is rejected similarly as claim 6 above
Regarding claim 7, the combination of Senjalia and Gvel teach The method of claim 5 further comprising: receiving user input that indicates a first selection of a first selected relationship icon; and in response to receiving the user input, presenting, on the display device concurrently with the summary view, the entity instance identifiers contained in the subset of relationship sets that corresponds to the respective type of relationship to which the first selected relationship icon corresponds. (Gvel  [0034] FIG. 3D illustrates a relationship popup that provides information to a user about one or more relationships between two entities. In particular, 
Corresponding system claim 16 is rejected similarly as claim 7 above
Corresponding product claim 20 is rejected similarly as claim 7 above
Regarding claim 8, the combination of Senjalia and Gvel teach The method of claim 7 wherein each relationship set further comprises a plurality of attribute data fields, each attribute data field corresponding to a unique entity instance data field in the relationship set, each attribute data field being either empty or non-empty based on the type of relationship that corresponds to the relationship set, wherein each non-empty attribute data field comprises attribute data that describes an attribute of the entity instance identified by the entity instance identifier contained in the unique entity instance data field to which the non-empty attribute data field corresponds. ( Senjalia [FIG. 9, 10, 12] show a visual of having the empty and non-empty fields related to the instance data fields for relationships of the entities[0065] FIG. 9 illustrates a structure 50 which may be formed by the database relationship analyzer 12 identifying the entities 20 that correspond to each of the complete graphs 36-48. The structure 50 contains a row corresponding to each determined complete graph 36-48. Each row contains references to the entity structures represented by the corresponding complete graph 36-48. For each of the complete graphs 36-48, the database relationship analyzer 12 accesses the entity reference relationship structures 30 that correspond to the complete graph 36-48, and determines all matched sets of entity instance identifiers, wherein each matched set comprises a row of entity instance identifiers from each entity reference relationship structure 30 corresponding to the respective complete graph 36-48 wherein each entity instance identifier that identifies an entity instance in a particular entity structure 22 is identical to each other entity instance identifier that identifies an entity instance in the particular entity structure  [0071] The database relationship analyzer 12 generates, 
Regarding claim 9, the combination of Senjalia and Gvel teach The method of claim 8 further comprising presenting, on the display device concurrently with the summary view, the attribute data contained in the subset of relationship sets that corresponds to the respective type of relationship to which the first selected relationship icon corresponds. (Gvel [0013] one or more entities of interest (e.g., persons, corporations, etc.), along with various generation and/or display criteria. Generation criteria may include indications of information sources (e.g., regulatory filings, news stories, analyst reports, etc.), relationship types and/or categories (e.g., executive positions, board memberships, ownership interests, etc.), and/or entity types and/or categories (e.g., corporations, nonprofit organizations, learning institutions, etc.) that are to be used as a basis for generating a relationship map. Display criteria may include indications of aspects of the generated relationship map that are to be displayed (e.g., types of relationships, types of entities, etc.) and/or display attributes (e.g., color, line texture, line thickness, icons, etc.) that are to be utilized to represent various aspects of the displayed entities and/or relationships  [0015] The nodes and links of relationship map 100 also have various display attributes (e.g., color, line texture, icons, etc.) that may be used to represent information about the underlying entities and relationships. [19, 30-32,40-41, 68-75] further elaborate on the system’s ability to 
Regarding claim 10, the combination of Senjalia and Gvel teach The method of claim 7 further comprising: wherein receiving the user input that indicates the first selection of the first selected relationship icon further comprises: receiving user input that indicates the first selection of the first selected relationship icon and a second selection of a second selected relationship icon; in response to receiving the user input, presenting, on the display device concurrently with the summary view, the entity instance identifiers contained in the subset of relationship sets that corresponds to the respective type of relationship to which the first selected relationship icon corresponds; (Gvel  [0034] FIG. 3D illustrates a relationship popup that provides information to a user about one or more relationships between two entities. In particular, FIG. 3D depicts the relationship map 306 described with reference to FIG. 3B, along with a relationship summary popup 315. The relationship summary popup 315 may be presented in response to a user selection (e.g., using a mouse or other pointing device to hover, click, double-click, etc.) of one or more links connecting two entities. In this example, the user has used a pointing device to hover (e.g., and thereby generate a "mouse over" event) over the links 316 connecting node 307a (representing Steve Jobs) and node 307d (representing Apple Computer), and, in response, has been presented the relationship summary popup 315. The relationship summary popup 315 includes a summary of each of the relationships between Steve Jobs and Apple computer[0035] FIG. 3E illustrates a relationship details control that provides additional information to a user about one or more relationships and presenting, on the display device concurrently with the summary view, the entity instance identifiers contained in the subset of relationship sets that corresponds to the respective type of relationship to which the second selected relationship icon corresponds. (Gvel  [0034] FIG. 3D illustrates a relationship popup that provides information to a user about one or more relationships between two entities. In particular, FIG. 3D depicts the relationship map 306 described with reference to FIG. 3B, along with a relationship summary popup 315. The relationship summary popup 315 may be presented in response to a user selection (e.g., using a mouse or other pointing device to hover, click, double-click, etc.) of one or more links connecting two entities. In this example, the user has used a pointing device to hover (e.g., and thereby generate a "mouse over" event) over the links 316 connecting node 307a (representing Steve Jobs) and node 307d (representing Apple Computer), and, in 
Regarding claim 12, the combination of Senjalia and Gvel teach The method of claim 1 further comprising: presenting, on the display device, at least one input control that corresponds to the relationship data structure; receiving user input that indicates a user selection of the at least one input control; and wherein accessing the relationship data structure is in response to receiving the user input that indicates the user selection of the at least one input control (Gvel  [0034] FIG. 3D illustrates a relationship popup that provides information to a user about one or more relationships between two entities. In particular, FIG. 3D depicts the 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 20120059861 A1; Senjalia; Bhargav (hereinafter Senjalia) in view of US 20080270458  
Regarding claim 2, the combination of Senjalia and Gvel teach The method of claim 1 wherein determining, based on the number N of different entity structures in the group of different entity structures, the number S of different types of relationships between at least two entity instances of the group of different entity structures comprises determining, based on the number N of different entity structures in the group of different entity structures, the number S of different types of relationships between at least two entity instances of the group of different entity structures… wherein N is the number of different entity structures in the group of different entity structures. (Senjalia  [0004] An entity is typically implemented in tangible form via a corresponding entity structure. Thus, in the example above, the company database may include an employee entity structure, an office entity structure and a desk entity structure. Each entity structure includes entity instances that correspond to a particular thing being modeled. Thus, the employee entity structure has a number of employee entity instances, each of which corresponds to a particular employee, the office entity structure has a number of office entity instances, each of which corresponds to a particular office, and the desk entity structure has a number of desk entity instances, each of which corresponds to a particular desk.  [0041] Embodiments disclosed herein relate to data analysis, and in particular to generating an entity relationship structure that identifies the relationships among entity instances associated with a number of different entities in a database. For purposes of illustration, 
    PNG
    media_image1.png
    57
    190
    media_image1.png
    Greyscale
 									However Eureka helps teaching utilizing a permutation formula henceforth helps teach the missing limitation (Eureka [pg. 49,51,56,63] show the use of a permutation/combination formula in order to figure out a number of different combinations)												Therefore, it would have been obvious to one of ordinary skill in the art before the 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 20120059861 A1; Senjalia; Bhargav (hereinafter Senjalia) in view of US 20080270458 A1; Gvelesiani; Aleksandr L. (hereinafter Gvel) and US 20120117516 A1; Guinness; Robert (hereinafter Guinness) 		
Regarding claim 11, the combination of Senjalia and Gvel teach The method of claim 7 wherein presenting, on the display device concurrently with the summary view, the entity instance identifiers contained in the subset of relationship sets that corresponds to the respective type of relationship to which the first selected relationship icon corresponds further comprises: (Gvel  [0034] FIG. 3D illustrates a relationship popup that provides information to a user about one or more relationships between two entities. In particular, FIG. 3D depicts the relationship map 306 described with reference to FIG. 3B, along with a relationship summary popup 315. The relationship summary popup 315 may be presented in response to a user selection (e.g., using a mouse or other pointing device to hover, click, double-click, etc.) of one or more links connecting two entities. In this example, the user has used a pointing device to hover (e.g., and thereby generate a "mouse over" event) over the links 316 connecting node 307a (representing Steve Jobs) and node 307d (representing Apple Computer), and, in response, has been presented the relationship summary popup 315. presenting, on the display device, a plurality of rows of information, including: a first row that identifies, for each entity structure in the subset of entity structures that correspond to the respective type of relationship, an entity name; a second row that identifies, for each entity instance identifier that identifies an entity instance in the subset of entity structures, a name of the entity instance identifier; and one or more rows, each of which corresponds to one of the relationship sets in the subset of relationship sets, each of the one or more rows identifying the entity instance identifiers identified in the corresponding relationship set in the subset of relationship sets. (Guinness [0019] Another embodiment of the present invention is the method described above, further comprising displaying the sorted relationships in an updated version of the entity-relationship graph to one or more additional users, and creating a new relationship in the entity-relationship database in response to an input from said one or more additional users [0275] 2. The system performs a query on the selected entity/relation which results in a list of the relationships in which the entity/relation is a member and displays the list in a table format. [0290] The disclosed invention contains a process for allowing the user to create "views," which are custom displays of specific relationships, created through an interface accessed from the World Wide Web, comprising the following steps: [0291] 1. The user clicks on the "Create View" button. [0292] 2. The system displays a blank "canvas" and a "palette", which is a group of controls/widgets that the user can "drag and drop" onto the canvas. [0293] 3. The palette has controls, such as "table view", "graph view", "hierarchy tree", "search bar," and other widgets that provide similar functionalities to those described in this document. When the user selects any of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165